Title: To Thomas Jefferson from David Gelston, 13 October 1807
From: Gelston, David
To: Jefferson, Thomas


                        
                            Sir,
                            New York 13th October 1807
                        
                        Your note of the 9th instant I have had the honor to receive—
                        The amount of duty ascertained on the stylograph is $3.67. which can be remitted when convenient—
                  With great
                            respect, I am, Sir, your obedient servant
                        
                            David Gelston
                            
                        
                    